DETAILED ACTION
This is the final Office action and is responsive to the papers filed 05/16/2022.  The amendments filed on 05/16/2022 have been entered and considered by the examiner.  Claims 17-36 are currently pending and examined below.  Claims 17, 21, 23, 27, and 31 have been amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument filed on 05/16/2022 regarding claim objections are persuasive.  Claim objections are withdrawn.

Applicant’s amendment and argument filed on 05/16/2022 regarding claim rejections under 35 U.S.C. 103 are not persuasive.  Claim rejections under 35 U.S.C. 103 are not withdrawn.  
In pages 10-11 of the Applicant’s First Argument, the Applicant argues that with respect to Claims 17, 23 and 27 “the references also do not teach or suggest a first graph comprising: (A) a LiDAR branch including one or more LiDAR frames, (B) a visual branch including one or more visual frames, and (C) a backbone corresponding to information on a trajectory of the robot and including two or more frame nodes that correspond to the trajectory and are each associated with at least a LiDAR frame from among the one or more LiDAR frames or a visual frame from among the one or more visual frames, as required by the amended claim language”.  
The Examiner respectfully disagrees and asserts that to Examiner’s understandings, because the Applicant is not actually plotting to display the graph, Applicant is primarily claiming nodes having LiDAR frames and visual frames associated with them, while backbones and branches are merely used as connection, associating them with one another.  Examiner respectfully submits that at least Fig. 2, [0035], [0046], and [0052] of Eustice disclose to correct the position of the vehicle using map matching of live camera imagery (i.e. visual localization) to a 3D prior map information (i.e. LIDAR maps).  In other words, each pose/position of the vehicle in the pose graph of Fig. 2 of Eustice is associated with at least one of the visual localizations or LIDAR maps, reading on frame nodes associating with at least a LiDAR or a visual frame.  Additionally, poses (commonly known in the art as tracking of movements of an object from a location of the object) and odometry (estimating change in position over time) of Eustice would form a trajectory of the robot that correspond to the backbones.  Therefore, the Examiner respectfully submits that Eustice discloses “a first graph comprising: (A) a LiDAR branch including one or more LiDAR frames, (B) a visual branch including one or more visual frames, and (C) a backbone corresponding to information on a trajectory of the robot and including two or more frame nodes that correspond to the trajectory and are each associated with at least a LiDAR frame from among the one or more LiDAR frames or a visual frame from among the one or more visual frames” in Claims 17, 23 and 27.
In pages 11-12 of the Applicant’s Second Argument, the Applicant argues that with respect to Claims 17, 23 and 27 “Eustice does not teach or suggest wherein the controller is further configured to compensate for errors in a visual loop correlation using a LiDAR loop correlation, as required by the amended claim language”.  
The Examiner respectfully submits, upon further consideration, the Applicant’s Second Argument is moot in light of Eustice and Bojinov (US 11256268 B1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20, 23-30, 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Eustice et al. (US 2016209846 A1; hereinafter Eustice) in view of Bathala et al. (US 2021354302 A1; hereinafter Bathala) in view of Zhang et al. (US 20200217666 A1; hereinafter Zhang).

Regarding claim 17, Eustice discloses:
A robot (Fig. 1 – vehicle), the robot comprising: 
odometry information (odometry constraints; [0046]) while the robot is moving (odometry constraints are being used for localization; [0045]-[0046]); 
a light detection and ranging (LiDAR) sensor (LIDAR scanner; [0009], [0046]) configured to sense a distance between an object outside of the robot and the robot and to generate a LiDAR frame (LIDAR scanner produces a 3D prior map of 3D structure in a frame; Fig. 1, [0009], [0046]); 
a camera sensor (monocular camera; [0009]) configured to capture an image of the object outside of the robot and to generate a visual frame (monocular camera captures a camera image of the environment to be matched to a 3D prior map; Fig. 1, [0035]); 
a controller (GPU; [0035]) configured to generate: 
a first graph (Fig. 2) comprising: (A) a LiDAR branch (LIDAR frames are associated to poses; Fig. 2, [0046]) including one or more LiDAR frames (poses are determined using LIDAR frames captured by LIDAR scanners; [0046]), (B) a visual branch (camera images are associated to poses; Fig. 2, [0046], [0052]) including one or more visual frames (poses are determined using camera images captured by the monocular camera; Fig. 2, [0046], [0052]), and (C) a backbone (edges; Fig. 2, [0046]) corresponding to information on a trajectory of the robot and including two or more frame nodes (nodes representing poses; Fig. 2, [0046]) that correspond to the trajectory and are each associated with at least a LiDAR frame from among the one or more LiDAR frames or a visual frame from among the one or more visual frames (nodes representing poses that are associated to LIDAR frames and camera images captured at the poses; Fig. 2, [0046], [0052])(Eustice disclose to correct the position of the vehicle using map matching of live camera imagery (i.e. visual localization) to a 3D prior map information (i.e. LIDAR maps).  In other words, each pose/position of the vehicle in the pose graph of Fig. 2 of Eustice is associated with at least one of the visual localizations or LIDAR maps, reading on frame nodes associating with at least a LiDAR or a visual frame.  Additionally, poses (commonly known in the art as tracking of movements of an object from a location of the object) and odometry (estimating change in position over time) of Eustice would form a trajectory of the robot that correspond to the backbones; Fig. 2, [0035], [0046], [0052]); and 
a correlation (constraints between x0 and x1, xM-1 and xM, or x2 and xM; Fig. 2, [0046]) between the two or more frame nodes in the first graph; and 
a map storage (GPU memory; [0055]) configured to store the LiDAR branch, the visual branch, the backbone, and the correlation (GPU memory stores maps as the vehicle traverses the environment; [0055]),
a visual loop correlation and a LiDAR loop correlation (Eustice disclose to correct the position of the vehicle using map matching of live camera imagery (i.e. visual localization) to a 3D prior map information (i.e. LIDAR maps).  In other words, each pose/position of the vehicle in the pose graph of Fig. 2 of Eustice is associated with at least one of the visual localizations or LIDAR maps, reading on frame nodes associating with at least a LiDAR or a visual frame. Additionally, Eustice teaches loop closure constraints of poses, thus Eustice teaches visual loop closure constraints and LiDAR loop closure constraints, reading on visual loop correlation and LiDAR loop correlation; Fig. 2, [0035], [0046]-[0047], [0052]).

While Eustice does disclose odometry information as “odometry constraints” it fails to explicitly disclose:
a wheel encoder configured to generate wheel odometry information while the robot is moving. 

However, Bathala discloses:
a wheel encoder configured to generate wheel odometry information while the robot is moving (wheel encoder that generates wheel odometry while robot 102 travels; [0033], [0094]). 

While Eustice does disclose visual loop closure constraints as visual loop correlation and LiDAR loops closure constraints as LiDAR loop correlation, it fails to explicitly disclose:
wherein the controller is further configured to compensate for errors in a visual loop correlation using a LiDAR loop correlation.

However, Zhang discloses:
wherein the controller is further configured to compensate for errors in a visual data (visual odometry; [0196]) using a LiDAR data (LIDAR odometry; [0196])(data is stitched together using visual-inertial estimates of position change as the points within the same scan frame are gathered. In the LIDAR odometry pose optimization step the visual odometry estimate is taken as an initial guess and the optimization attempts to reduce residual error in tracked features in the current scan frame matched to the prior scan frame; [0196]).

Eustice, Bathala and Zhang considered to be analogous because they are in the same field of map generation and localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s odometry information to further incorporate Bathala’s wheel encoder that determines the odometry information for the advantage of taking additional wheel odometry which results in eliminating motion discrepancies (Bathala’s [0095]).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice in view of Bathala’s visual loop closure constraints and LiDAR loop closure constraints to further incorporate Zhang’s visual correction using LIDAR optimization for the advantage of optimization of visual loop closure constraints using LiDAR loop closure constraints which results in reducing residual error in tracked features in the current scan frame and prior scan frame (Zhang’s [0196]). 

Regarding claim 18, Eustice discloses:
wherein the controller is further configured to: 
select two adjacent frame nodes (Fig. 2 - x0 and x1 or xM-1 and xM) from among the two or more frame nodes (Fig. 2 - x0 to xM); 
set odometry information (odometry constraints; [0046]) as the correlation between the two adjacent frame nodes (odometry constraints are set as constraints between x0 and x1, xM-1 and xM; Fig. 2, [0046]), wherein the odometry information is generated while the robot moves between a first location correlated with a first adjacent frame node from among the two adjacent frame nodes to a second location correlated with a second adjacent frame node from among the two adjacent frame nodes (odometry constraints are determined while the robot traverses the environment from poses x0 to x1 or xM-1 to xM which are neighboring nodes adjacent to one another; Fig. 2, [0046]-[0047], [0052]-[0055]); and 
store the correlation in the map storage (GPU memory stores maps as the vehicle traverses the environment; [0055]).

While Eustice does disclose odometry information as “odometry constraints” it fails to explicitly disclose:
wheel odometry information, wherein the wheel odometry information is generated by the wheel encoder. 

However, Bathala discloses:
wheel odometry information (wheel odometry; [0033], [0094]-[0095]), wherein the wheel odometry information is generated by the wheel encoder (wheel encoder generates wheel odometry while robot 102 travels between two points; [0033], [0094]-[0095]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s odometry information to further incorporate Bathala’s wheel encoder that determines the odometry information for the advantage of taking additional wheel odometry which results in eliminating motion discrepancies (Bathala’s [0095]).  

Regarding claim 19, Eustice discloses:
wherein the two adjacent frame nodes (Fig. 2 - x0 and x1 or xM-1 and xM) are each respectively associated with a first LiDAR frame from among the one or more LiDAR frames and a second LiDAR frame from among the one or more LiDAR frames (x0 and x1 or xM-1 and xM are neighboring poses, which may be poses determined using LIDAR frames captured by LIDAR scanners at x0 and x1 or xM-1 and xM; Fig. 2, [0046]). 

Eustice does not specifically disclose:
wherein the controller is configured to generate LiDAR odometry information using two LiDAR frames located between the first LiDAR frame and the second LiDAR frame.

However, Bathala discloses:
wherein the controller is configured to generate LiDAR odometry information using two LiDAR frames located between the first LiDAR frame and the second LiDAR frame (odometry information may be determined from LiDAR sensors 114 using points on the route 702, the points may be 2nd and 3rd points between 1st and 4th points; [0094]-[0095]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s first and second LiDAR frames to further incorporate Bathala’s 1st and 4th points and to calculate LiDAR odometry using 2nd and 3rd points between 1st and 4th points on the route 702 for the advantage of taking additional LiDAR odometry measurements which results in eliminating motion discrepancies (Bathala’s [0095]). 

Regarding claim 20, Eustice discloses:
wherein the two adjacent frame nodes (Fig. 2 - x0 and x1 or xM-1 and xM) are each respectively associated with a first visual frame from among the one or more visual frames and a second visual frame from among the one or more visual frames (x0 and x1 or xM-1 and xM are neighboring poses, which may be poses determined using camera images captured by monocular camera at x0 and x1 or xM-1 and xM; Fig. 2, [0046], [0052]).

Eustice does not specifically disclose:
wherein the controller is configured to generate visual odometry information using two visual frames located between the first visual frame and the second visual frame.

However, Bathala discloses:
wherein the controller is configured to generate visual odometry information using two visual frames located between the first visual frame and the second visual frame (odometry information may be determined from camera sensors 114 using points on the route 702, the points may be 2nd and 3rd points between 1st and 4th points; [0094]-[0095], [0054]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s first and second visual frames to further incorporate Bathala’s 1st and 4th points and to calculate visual odometry using 2nd and 3rd points between 1st and 4th points on the route 702 for the advantage of taking additional visual odometry measurements which results in eliminating motion discrepancies (Bathala’s [0095]).

Regarding claim 23, Eustice discloses:
A robot (Fig. 1 – vehicle), the robot comprising: 
odometry information (odometry constraints; [0046]) while the robot is moving (odometry constraints are being used for localization; [0045]-[0046]); 
a LiDAR sensor (LIDAR scanner; [0009], [0046]) configured to sense a distance between an object outside of the robot and the robot and to generate a first LiDAR frame (LIDAR scanner produces a 3D prior map of 3D structure in a frame; Fig. 1, [0009], [0046]); 
a camera sensor (monocular camera; [0009]) configured to capture an image of the object outside of the robot and to generate a first visual frame (monocular camera captures a camera image of the environment to be matched to a 3D prior map; Fig. 1, [0035]); 
a map storage (GPU memory stores maps as the vehicle traverses the environment; [0055]) configured to store: (A) a LiDAR branch (LIDAR frames are associated to poses; Fig. 2, [0046]) including a plurality of LiDAR frames comparable with the first LiDAR frame (poses are determined using LIDAR frames captured by LIDAR scanners at the poses, the LIDAR frames captured at the poses should be comparable to one another; [0046]), (B) a visual branch (camera images are associated to poses; Fig. 2, [0046], [0052]) including a plurality of visual frames comparable with the first visual frame (poses are determined using camera images captured by the monocular camera, the camera images captured at the poses should be comparable to one another; Fig. 2, [0046], [0052]), (C) a first graph (Fig. 2) comprising a backbone (edges; Fig. 2, [0046]) corresponding to information on a trajectory of the robot and including two or more frame nodes (nodes representing poses; Fig. 2, [0046]) that correspond to the trajectory and are each associated with at least one of the stored LiDAR frame or the stored visual frame (nodes representing poses that are associated to LIDAR frames and camera images captured at the poses; Fig. 2, [0046], [0052])(Eustice disclose to correct the position of the vehicle using map matching of live camera imagery (i.e. visual localization) to a 3D prior map information (i.e. LIDAR maps).  In other words, each pose/position of the vehicle in the pose graph of Fig. 2 of Eustice is associated with at least one of the visual localizations or LIDAR maps, reading on frame nodes associating with at least a LiDAR or a visual frame.  Additionally, poses (commonly known in the art as tracking of movements of an object from a location of the object) and odometry (estimating change in position over time) of Eustice would form a trajectory of the robot that correspond to the backbones; Fig. 2, [0035], [0046], [0052]), and (D) a correlation (constraints between x0 and x1, xM-1 and xM, or x2 and xM; Fig. 2, [0046]) between frame nodes in the first graph; and 
a controller (GPU; [0035]) configured to determine, while the robot moves from a first location correlated with a first frame node to a second location correlated with a second frame node, a current location of the robot using: odometry information associated with the current location (odometry constraints are determined while the robot traverses the environment from poses x0 to x1 or xM-1 to xM which are neighboring nodes adjacent to one another, odometry constraints are being used to localize the vehicle; Fig. 2, [0046]-[0048], [0052]-[0055]), the first LiDAR frame or the first visual frame generated in the current location of the robot,
a visual loop correlation and a LiDAR loop correlation (Eustice disclose to correct the position of the vehicle using map matching of live camera imagery (i.e. visual localization) to a 3D prior map information (i.e. LIDAR maps).  In other words, each pose/position of the vehicle in the pose graph of Fig. 2 of Eustice is associated with at least one of the visual localizations or LIDAR maps, reading on frame nodes associating with at least a LiDAR or a visual frame. Additionally, Eustice teaches loop closure constraints of poses, thus Eustice teaches visual loop closure constraints and LiDAR loop closure constraints, reading on visual loop correlation and LiDAR loop correlation; Fig. 2, [0035], [0046]-[0047], [0052]).

While Eustice does disclose odometry information as “odometry constraints” it fails to explicitly disclose:
a wheel encoder configured to generate wheel odometry information while the robot is moving, determine a current location of the robot using: wheel odometry information associated with the current location. 

However, Bathala discloses:
a wheel encoder configured to generate wheel odometry information while the robot is moving (wheel encoder that generates wheel odometry while robot 102 travels; [0033], [0094]), determine a current location of the robot using: wheel odometry information associated with the current location (location of robot 102 is determined along with estimated motion discrepancies that is determined based on wheel odometry; [0094]-[0095]). 

While Eustice does disclose visual loop closure constraints as visual loop correlation and LiDAR loops closure constraints as LiDAR loop correlation, it fails to explicitly disclose:
wherein the controller is further configured to compensate for errors in a visual loop correlation using a LiDAR loop correlation.

However, Zhang discloses:
wherein the controller is further configured to compensate for errors in a visual data (visual odometry; [0196]) using a LiDAR data (LIDAR odometry; [0196])(data is stitched together using visual-inertial estimates of position change as the points within the same scan frame are gathered. In the LIDAR odometry pose optimization step the visual odometry estimate is taken as an initial guess and the optimization attempts to reduce residual error in tracked features in the current scan frame matched to the prior scan frame; [0196]).

Eustice, Bathala and Zhang considered to be analogous because they are in the same field of map generation and localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s odometry information to further incorporate Bathala’s wheel encoder that determines the odometry information for the advantage of taking additional wheel odometry which results in eliminating motion discrepancies (Bathala’s [0095]).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice in view of Bathala’s visual loop closure constraints and LiDAR loop closure constraints to further incorporate Zhang’s visual correction using LIDAR optimization for the advantage of optimization of visual loop closure constraints using LiDAR loop closure constraints which results in reducing residual error in tracked features in the current scan frame and prior scan frame (Zhang’s [0196]).  

Regarding claim 24, Eustice discloses:
wherein a first and second frame node (Fig. 2 - x0 and x1 or xM-1 and xM) are each respectively associated with a first LiDAR frame from among the one or more LiDAR frames or a first visual frame from among the one or more visual frames and a second LiDAR frame from among the one or more LiDAR frames or a second visual frame from among the one or more visual frames (x0 and x1 or xM-1 and xM are poses, which may be poses determined using LIDAR frames captured by LIDAR scanners or using camera images captured by monocular camera at x0 and x1 or xM-1 and xM; Fig. 2, [0046], [0052]), wherein the controller is further configured to determine the current location of the robot using: (A) the odometry information (odometry constraints are being used for localization; [0045]-[0046]). 

Eustice does not specifically disclose:
wherein the controller is further configured to determine the current location of the robot using: (A) the wheel odometry information and (B) at least one of LiDAR odometry information associated with LiDAR frames located between the first LiDAR frame correlated to the first frame node and the second LiDAR frame correlated to the second frame node or visual odometry information associated with visual frames located between the first frame node from among the two frame nodes and the second visual frame correlated to the second frame node based on the first frame node and the second frame node being adjacent frame nodes.

However, Bathala discloses:
wherein the controller is further configured to determine the current location of the robot using: (A) the wheel odometry information (location of robot 102 is determined along with estimated motion discrepancies that is determined based on wheel odometry; [0094]-[0095]) and (B) at least one of LiDAR odometry information associated with LiDAR frames located between the first LiDAR frame correlated to the first frame node and the second LiDAR frame correlated to the second frame node (robot 102 may be localized using odometry information from LiDAR sensors 114 at points on the route 702, the points may be 2nd and 3rd points between 1st and 4th points; [0094]-[0095]) or visual odometry information associated with visual frames located between the first frame node from among the two frame nodes and the second visual frame correlated to the second frame node based on the first frame node and the second frame node being adjacent frame nodes (robot 102 may be localized using odometry information from camera sensors 114 at points on the route 702, the points may be 2nd and 3rd points between 1st and 4th points; [0094]-[0095]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s first and second LiDAR/visual frames to further incorporate Bathala’s 1st and 4th points and to calculate LiDAR/visual odometry using 2nd and 3rd points between 1st and 4th points on the route 702 for the advantage of taking additional LiDAR/visual odometry measurements which results in eliminating motion discrepancies and determining location of the robot (Bathala’s [0095]).  

Regarding claim 25, Eustice does not specifically disclose:
wherein the controller is further configured to determine the current location of the robot by combining the wheel odometry information and the LiDAR odometry information based on the LiDAR odometry information and the visual odometry information being associated with LiDAR frames and visual frames located between the first frame node and the second frame node.

However, Bathala discloses:
wherein the controller is further configured to determine the current location of the robot (localize the robot based on the change in pose of the sensor corresponding to a change in pose of the robot; Fig. 9, [0104], [0042]) by combining the wheel odometry information and the LiDAR odometry information (Fig. 9, block 904 estimate a second motion of the robot using other odometry and/or sensor units 114 including wheel encoder and LiDAR sensors; Fig. 9, [0102], [0094]) based on the LiDAR odometry information and the visual odometry information being associated with LiDAR frames and visual frames located between the first frame node and the second frame node (Fig. 9, block 902 estimate a first motion of the robot using at least two images captured by a sensor 302 comprising LiDAR and camera sensors; Fig. 9, [0101], [0071]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s localization to further incorporate Bathala’s localization for the advantage of taking a plurality of different types of odometry measurements which results in eliminating motion discrepancies (Bathala’s [0095]).

Regarding claim 26, Eustice discloses:
wherein the controller is further configured to determine the current location of the robot with respect to the first frame node and the second frame node (localization of the robot is determined with respect to x1 and xM; Fig. 2, [0046]-[0048], [0052]-[0055]) by comparing the first LiDAR frame and a LiDAR closed loop correlation (loop closure constraints; Fig. 2, [0046]-[0048], [0052]-[0055]) based on: (A) the first frame node and the second frame node being non-adjacent frame nodes (x1 and xM are spatially neighboring poses and non-adjacent nodes; Fig. 2, [0046]-[0048], [0052]-[0055]) and (B) the LiDAR closed loop correlation being associated with frame nodes located between the first frame node and the second frame node (loop closure constraints or spatially neighboring poses x1 and xM are connected to x2 to xM-1 between x1 and xM; Fig. 2, [0046]-[0048], [0052]-[0055]).

Regarding claim 27, Eustice discloses:
A method, the method comprising: 
generating odometry information (odometry constraints; [0046])of a robot (Fig. 1 – vehicle) while the robot is moving (odometry constraints are being used for localization; [0045]-[0046]); 
sensing a distance between an object outside of the robot and the robot and generating a LiDAR frame by a LiDAR sensor (LIDAR scanner; [0009], [0046]) of the robot (LIDAR scanner produces a 3D prior map of 3D structure in a frame; Fig. 1, [0009], [0046]); 
capturing an image of the object outside of the robot and generating a visual frame by a camera sensor (monocular camera; [0009]) of the robot (monocular camera captures a camera image of the environment to be matched to a 3D prior map; Fig. 1, [0035]); 
generating: 
a first graph (Fig. 2) comprising: (A) a LiDAR branch (LIDAR frames are associated to poses; Fig. 2, [0046]) including one or more LiDAR frames (poses are determined using LIDAR frames captured by LIDAR scanners; [0046]), (B) a visual branch (camera images are associated to poses; Fig. 2, [0046], [0052]) including one or more visual frames (poses are determined using camera images captured by the monocular camera; Fig. 2, [0046], [0052]), and (C) a backbone (edges; Fig. 2, [0046]) corresponding to information on a trajectory of the robot and including two or more frame nodes (nodes representing poses; Fig. 2, [0046]) that correspond to the trajectory and are each associated with at least a LiDAR frame from among the one or more LiDAR frames or a visual frame from among the one or more visual frames (nodes representing poses that are associated to LIDAR frames and camera images captured at the poses; Fig. 2, [0046], [0052])(Eustice disclose to correct the position of the vehicle using map matching of live camera imagery (i.e. visual localization) to a 3D prior map information (i.e. LIDAR maps).  In other words, each pose/position of the vehicle in the pose graph of Fig. 2 of Eustice is associated with at least one of the visual localizations or LIDAR maps, reading on frame nodes associating with at least a LiDAR or a visual frame.  Additionally, poses (commonly known in the art as tracking of movements of an object from a location of the object) and odometry (estimating change in position over time) of Eustice would form a trajectory of the robot that correspond to the backbones; Fig. 2, [0035], [0046], [0052])
and 
a correlation (constraints between x0 and x1, xM-1 and xM, or x2 and xM; Fig. 2, [0046]) between the two or more frame nodes in the first graph by a controller of the robot; 
storing the LiDAR branch, the visual branch, the backbone, and the correlation in a map storage (GPU memory; [0055]) by the controller (GPU memory stores maps as the vehicle traverses the environment; [0055]); and
a visual loop correlation and a LiDAR loop correlation (Eustice disclose to correct the position of the vehicle using map matching of live camera imagery (i.e. visual localization) to a 3D prior map information (i.e. LIDAR maps).  In other words, each pose/position of the vehicle in the pose graph of Fig. 2 of Eustice is associated with at least one of the visual localizations or LIDAR maps, reading on frame nodes associating with at least a LiDAR or a visual frame. Additionally, Eustice teaches loop closure constraints of poses, thus Eustice teaches visual loop closure constraints and LiDAR loop closure constraints, reading on visual loop correlation and LiDAR loop correlation; Fig. 2, [0035], [0046]-[0047], [0052]).

While Eustice does disclose odometry information as “odometry constraints” it fails to explicitly disclose:
generating wheel odometry information by a wheel encoder of a robot while the robot is moving.

However, Bathala discloses:
generating wheel odometry information by a wheel encoder of a robot while the robot is moving (wheel encoder that generates wheel odometry while robot 102 travels; [0033], [0094]). 

While Eustice does disclose visual loop closure constraints as visual loop correlation and LiDAR loops closure constraints as LiDAR loop correlation, it fails to explicitly disclose:
compensating for errors in a visual loop correlation using a LiDAR loop correlation.

However, Zhang discloses:
compensating for errors in a visual data (visual odometry; [0196]) using a LiDAR data (LIDAR odometry; [0196])(data is stitched together using visual-inertial estimates of position change as the points within the same scan frame are gathered. In the LIDAR odometry pose optimization step the visual odometry estimate is taken as an initial guess and the optimization attempts to reduce residual error in tracked features in the current scan frame matched to the prior scan frame; [0196]).

Eustice, Bathala and Zhang considered to be analogous because they are in the same field of map generation and localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s odometry information to further incorporate Bathala’s wheel encoder that determines the odometry information for the advantage of taking additional wheel odometry which results in eliminating motion discrepancies (Bathala’s [0095]).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice in view of Bathala’s visual loop closure constraints and LiDAR loop closure constraints to further incorporate Zhang’s visual correction using LIDAR optimization for the advantage of optimization of visual loop closure constraints using LiDAR loop closure constraints which results in reducing residual error in tracked features in the current scan frame and prior scan frame (Zhang’s [0196]).  

Regarding claim 28, Eustice discloses:
further comprising: 
selecting two adjacent frame nodes (Fig. 2 - x0 and x1 or xM-1 and xM) from among the two or more frame nodes (Fig. 2 - x0 to xM) by the controller; 
setting odometry information (odometry constraints; [0046]) as the correlation between the two adjacent frame nodes (odometry constraints are set as constraints between x0 and x1, xM-1 and xM; Fig. 2, [0046]), wherein the odometry information is generated while the robot moves from a first location correlated with a first adjacent frame node from among the two adjacent frame nodes to a second location correlated with a second adjacent frame node from among the two adjacent frame nodes (odometry constraints are determined while the robot traverses the environment from poses x0 to x1 or xM-1 to xM which are neighboring nodes adjacent to one another; Fig. 2, [0046]-[0047], [0052]-[0055]); and 
storing the correlation in the map storage by the controller (GPU memory stores maps as the vehicle traverses the environment; [0055]). 

While Eustice does disclose odometry information as “odometry constraints” it fails to explicitly disclose:
wheel odometry information, wherein the wheel odometry information is generated by the wheel encoder. 

However, Bathala discloses:
wheel odometry information (wheel odometry; [0033], [0094]-[0095]), wherein the wheel odometry information is generated by the wheel encoder (wheel encoder generates wheel odometry while robot 102 travels between two points; [0033], [0094]-[0095]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s odometry information to further incorporate Bathala’s wheel encoder that determines the odometry information for the advantage of taking additional wheel odometry which results in eliminating motion discrepancies (Bathala’s [0095]).

Regarding claim 29, Eustice discloses:
wherein the two adjacent frame nodes (Fig. 2 - x0 and x1 or xM-1 and xM) are each respectively associated with a first LiDAR frame from among the one or more LiDAR frames and a second LiDAR frame from among the one or more LiDAR frames (x0 and x1 or xM-1 and xM are neighboring poses, which may be poses determined using LIDAR frames captured by LIDAR scanners at x0 and x1 or xM-1 and xM; Fig. 2, [0046]).

Eustice does not specifically disclose:
wherein the method further comprising generating LiDAR odometry information using two LiDAR frames located between the first LiDAR frame and the second LiDAR frame by the controller.

However, Bathala discloses:
wherein the method further comprising generating LiDAR odometry information using two LiDAR frames located between the first LiDAR frame and the second LiDAR frame by the controller (odometry information may be determined from LiDAR sensors 114 using points on the route 702, the points may be 2nd and 3rd points between 1st and 4th points; [0094]-[0095]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s first and second LiDAR frames to further incorporate Bathala’s 1st and 4th points and to calculate LiDAR odometry using 2nd and 3rd points between 1st and 4th points on the route 702 for the advantage of taking additional LiDAR odometry measurements which results in eliminating motion discrepancies (Bathala’s [0095]).  

Regarding claim 30, Eustice discloses:
wherein the two adjacent frame nodes (Fig. 2 - x0 and x1 or xM-1 and xM) are each respectively associated with a first visual frame from among the one or more visual frames and a second visual frame from among the one or more visual frames (x0 and x1 or xM-1 and xM are neighboring poses, which may be poses determined using camera images captured by monocular camera at x0 and x1 or xM-1 and xM; Fig. 2, [0046], [0052]).

Eustice does not specifically disclose:
wherein the method further comprising generating visual odometry information using two visual frames between the first visual frame and the second visual frame by the controller.

However, Bathala discloses:
wherein the method further comprising generating visual odometry information using two visual frames between the first visual frame and the second visual frame by the controller (odometry information may be determined from camera sensors 114 using points on the route 702, the points may be 2nd and 3rd points between 1st and 4th points; [0094]-[0095], [0054]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s first and second visual frames to further incorporate Bathala’s 1st and 4th points and to calculate visual odometry using 2nd and 3rd points between 1st and 4th points on the route 702 for the advantage of taking additional visual odometry measurements which results in eliminating motion discrepancies (Bathala’s [0095]).

Regarding claim 33, Eustice discloses:
further comprising: 
sensing a distance between an object outside of the robot and the robot and generating a first LiDAR frame (LIDAR scanner produces a 3D prior map of 3D structure in a frame; Fig. 1, [0009], [0046]) by a LiDAR sensor (LIDAR scanner; [0009], [0046]); 
capturing an image of the object outside of the robot and generating a first visual frame (monocular camera captures a camera image of the environment to be matched to a 3D prior map; Fig. 1, [0035]) by a camera sensor (monocular camera; [0009]); and 
determining, while the robot moves from a first location correlated with a first frame node to a second location correlated with a second frame node by a controller (GPU; [0035]), a current location of the robot using: odometry information associated with the current location (odometry constraints are determined while the robot traverses the environment from poses x0 to x1 or xM-1 to xM which are neighboring nodes adjacent to one another, odometry constraints are being used to localize the vehicle; Fig. 2, [0046]-[0048], [0052]-[0055]), the first LiDAR frame or the first visual frame generated in the current location of the robot.

While Eustice does disclose odometry information as “odometry constraints” it fails to explicitly disclose:
determining a current location of the robot using: wheel odometry information associated with the current location.

However, Bathala discloses:
determining a current location of the robot using: wheel odometry information associated with the current location (location of robot 102 is determined along with estimated motion discrepancies that is determined based on wheel odometry; [0094]-[0095]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s odometry information to further incorporate Bathala’s wheel encoder that determines the odometry information for the advantage of taking additional wheel odometry which results in eliminating motion discrepancies (Bathala’s [0095]). 

Regarding claim 34, Eustice discloses:
wherein a first and second frame node (Fig. 2 - x0 and x1 or xM-1 and xM) are each respectively associated with a first LiDAR frame from among the one or more LiDAR frames or a first visual frame from among the one or more visual frames and a second LiDAR frame from among the one or more LiDAR frames or a second visual frame from among the one or more visual frames (x0 and x1 or xM-1 and xM are poses, which may be poses determined using LIDAR frames captured by LIDAR scanners or using camera images captured by monocular camera at x0 and x1 or xM-1 and xM; Fig. 2, [0046], [0052]), further comprising determining the current location of the robot using: (A) the odometry information (odometry constraints are being used for localization; [0045]-[0046]).

Eustice does not specifically disclose:
further comprising determining the current location of the robot using: (A) the wheel odometry information and (B) at least one of LiDAR odometry information associated with LiDAR frames located between the first LiDAR frame correlated to the first frame node and the second LiDAR frame correlated to the second frame node or visual odometry information associated with visual frames located between the visual frame correlated to the first frame node and the second visual frame correlated to the second frame node based on the first frame node and the second frame node being adjacent frame nodes.

However, Bathala discloses:
further comprising determining the current location of the robot using: (A) the wheel odometry information (location of robot 102 is determined along with estimated motion discrepancies that is determined based on wheel odometry; [0094]-[0095]) and (B) at least one of LiDAR odometry information associated with LiDAR frames located between the first LiDAR frame correlated to the first frame node and the second LiDAR frame correlated to the second frame node (robot 102 may be localized using odometry information from LiDAR sensors 114 at points on the route 702, the points may be 2nd and 3rd points between 1st and 4th points; [0094]-[0095]) or visual odometry information associated with visual frames located between the visual frame correlated to the first frame node and the second visual frame correlated to the second frame node based on the first frame node and the second frame node being adjacent frame nodes (robot 102 may be localized using odometry information from camera sensors 114 at points on the route 702, the points may be 2nd and 3rd points between 1st and 4th points; [0094]-[0095]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s first and second LiDAR/visual frames to further incorporate Bathala’s 1st and 4th points and to calculate LiDAR/visual odometry using 2nd and 3rd points between 1st and 4th points on the route 702 for the advantage of taking additional LiDAR/visual odometry measurements which results in eliminating motion discrepancies and determining location of the robot (Bathala’s [0095]).

Regarding claim 35, Eustice does not specifically disclose:
further comprising determining the current location of the robot by combining the wheel odometry information and the LiDAR odometry information by the controller based on the LiDAR odometry information and the visual odometry information being associated with LiDAR frames and visual frames located between the first frame node and the second frame node.

However, Bathala discloses:
further comprising determining the current location of the robot (localize the robot based on the change in pose of the sensor corresponding to a change in pose of the robot; Fig. 9, [0104], [0042]) by combining the wheel odometry information and the LiDAR odometry information (Fig. 9, block 904 estimate a second motion of the robot using other odometry and/or sensor units 114 including wheel encoder and LiDAR sensors; Fig. 9, [0102], [0094]) by the controller based on the LiDAR odometry information and the visual odometry information being associated with LiDAR frames and visual frames located between the first frame node and the second frame node (Fig. 9, block 902 estimate a first motion of the robot using at least two images captured by a sensor 302 comprising LiDAR and camera sensors; Fig. 9, [0101], [0071]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice’s localization to further incorporate Bathala’s localization for the advantage of taking a plurality of different types of odometry measurements which results in eliminating motion discrepancies (Bathala’s [0095]).

Regarding claim 36, Eustice discloses:
further comprising determining the current location of the robot with respect to the first frame node and the second frame node (localization of the robot is determined with respect to x1 and xM; Fig. 2, [0046]-[0048], [0052]-[0055]) by comparing the first LiDAR frame and a LiDAR closed loop correlation (loop closure constraints; Fig. 2, [0046]-[0048], [0052]-[0055]) by the controller based on: (A) the first frame node and the second frame node being non-adjacent nodes (x1 and xM are spatially neighboring poses and non-adjacent nodes; Fig. 2, [0046]-[0048], [0052]-[0055]) and (B) the LiDAR closed loop correlation being associated with frame nodes located between the first frame node and the second frame node (loop closure constraints or spatially neighboring poses x1 and xM are connected to x2 to xM-1 between x1 and xM; Fig. 2, [0046]-[0048], [0052]-[0055]).

Claims 21-22, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Eustice in view of Bathala in view of Zhang in view of Agarwal et al. (US 2020116827 A1; hereinafter Agarwal).

Regarding claim 21, Eustice discloses:
wherein the controller is further configured to: 
select two non-adjacent frame nodes (Fig. 2 - x1 and xM) from among the two or more frame nodes (Fig. 2 - x0 to xM), wherein the two non-adjacent frame nodes are each respectively associated with two visual frames from among the one or more visual frames (x1 and xM are spatially neighboring poses, which may be poses determined using camera images captured by monocular camera at x1 and xM; Fig. 2, [0046], [0052]) and indicate two nodes in which odometry information is not registered or two nodes that include two or more pieces of odometry information (two or more odometry constraints between x1 and xM; Fig. 2, [0046]).

While Eustice does disclose odometry information as “odometry constraints” it fails to explicitly disclose:
wheel odometry information.

However, Bathala discloses:
wheel odometry information (wheel encoder that generates wheel odometry; [0033], [0094]).

Eustice, Bathala and Zhang do not specifically disclose:
generate a second graph; and 
generate a correlation between frame nodes that are associated with LiDAR frames from among the one or more LiDAR frames in the generated second graph.

However, Agarwal discloses:
wherein the controller is further configured to: 
select two non-adjacent frame nodes (Figs. 4-5 – nodes 205a and 205b) from among the two or more frame nodes (Figs. 4-5 – nodes 205), wherein the two non-adjacent frame nodes are each respectively associated with two visual frames from among the one or more visual frames (nodes 205a and 205b are associated with images taken by camera sensors 151 of the vehicle 101 at the nodes 205a and 205b; Fig. 2, [0021], [0030]); 
generate a second graph (Fig. 5); and 
generate a correlation between frame nodes that are associated with LiDAR frames from among the one or more LiDAR frames in the generated second graph (nodes 205a and 205b are associated with lidar scans collected that nodes 205a and 205b. Also, a correlation between nodes 205a and 205b should be determined when data 215 from the nodes 205a and 205b calibrated or aligned so that it may be located according to a common coordinate system; [0032]-[0033]).

Eustice, Bathala, Zhang and Agarwal are considered to be analogous because they are in the same field of map generation and localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice in view of Bathala and Zhang’s graph generation to further incorporate Agarwal’s graph generation for the advantage of generating a second graph for aligning and calibrating nodes which results in merging into a common coordinate system (Agarwal’s [0033]). 

Regarding claim 22, Eustice, Bathala and Zhang do not specifically disclose:
wherein the correlation generated between the frame nodes is based at least in part on a similarity between a first visual frame of a first frame node and a second visual frame of a second frame node in the second graph.

However, Agarwal discloses:
wherein the correlation generated between the frame nodes is based at least in part on a similarity between a first visual frame of a first frame node and a second visual frame of a second frame node in the second graph (a correlation between nodes 205a and 205b should be determined when data 215 from the nodes 205a and 205b calibrated or aligned so that so that it may be located according to a common coordinate system, data 215 for calibration or alignment may be based on images taken by camera sensors 151 of the vehicle 101 at the nodes 205a and 205b.  In addition, how much to calibrate or align may be based on similarity of images taken by camera sensors 151 of the vehicle 101 at the nodes 205a and 205b; Figs. 2, 4-5, [0021], [0030], [0032]-[0033]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice in view of Bathala and Zhang’s graph generation to further incorporate Agarwal’s graph generation for the advantage of generating a second graph for aligning and calibrating nodes which results in merging into a common coordinate system (Agarwal’s [0033]).

Regarding claim 31, Eustice discloses:
further comprising: 
selecting two non-adjacent frame nodes (Fig. 2 - x1 and xM) from among the two or more frame nodes (Fig. 2 - x0 to xM), wherein the two non-adjacent frame nodes are each respectively associated with two visual frames from among the one or more visual frames (x1 and xM are spatially neighboring poses, which may be poses determined using camera images captured by monocular camera at x1 and xM; Fig. 2, [0046], [0052]) and indicate two nodes in which odometry information is not registered or two nodes that include two or more pieces of odometry information (two or more odometry constraints between x1 and xM; Fig. 2, [0046]).

While Eustice does disclose odometry information as “odometry constraints” it fails to explicitly disclose:
wheel odometry information.

However, Bathala discloses:
wheel odometry information (wheel encoder that generates wheel odometry; [0033], [0094]).

Eustice, Bathala and Zhang do not specifically disclose:
generating a second graph by the controller; and 
generating a correlation between frame nodes that are associated with LiDAR frames from among the one or more LiDAR frames in the generated second graph by the controller.

However, Agarwal discloses:
further comprising: 
selecting two non-adjacent frame nodes (Figs. 4-5 – nodes 205a and 205b) from among the two or more frame nodes (Figs. 4-5 – nodes 205), wherein the two non-adjacent frame nodes are each respectively associated with two visual frames from among the one or more visual frames (nodes 205a and 205b are associated with images taken by camera sensors 151 of the vehicle 101 at the nodes 205a and 205b; Fig. 2, [0021], [0030]); 
generating a second graph (Fig. 5) by the controller; and 
generating a correlation between frame nodes that are associated with LiDAR frames from among the one or more LiDAR frames in the generated second graph (nodes 205a and 205b are associated with lidar scans collected that nodes 205a and 205b. Also, a correlation between nodes 205a and 205b should be determined when data 215 from the nodes 205a and 205b calibrated or aligned so that it may be located according to a common coordinate system; [0032]-[0033]) by the controller.

Eustice, Bathala, Zhang and Agarwal are considered to be analogous because they are in the same field of map generation and localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice in view of Bathala and Zhang’s graph generation to further incorporate Agarwal’s graph generation for the advantage of generating a second graph for aligning and calibrating nodes which results in merging into a common coordinate system (Agarwal’s [0033]).

Regarding claim 32, Eustice, Bathala and Zhang do not specifically disclose:
wherein the correlation generated between the frame nodes is based at least in part on a similarity between a first visual frame of a first node and a second visual frame of a second node in the second graph.

However, Agarwal discloses:
wherein the correlation generated between the frame nodes is based at least in part on a similarity between a first visual frame of a first node and a second visual frame of a second node in the second graph (a correlation between nodes 205a and 205b should be determined when data 215 from the nodes 205a and 205b calibrated or aligned so that so that it may be located according to a common coordinate system, data 215 for calibration or alignment may be based on images taken by camera sensors 151 of the vehicle 101 at the nodes 205a and 205b.  In addition, how much to calibrate or align may be based on similarity of images taken by camera sensors 151 of the vehicle 101 at the nodes 205a and 205b; Figs. 2, 4-5, [0021], [0030], [0032]-[0033]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eustice in view of Bathala and Zhang’s graph generation to further incorporate Agarwal’s graph generation for the advantage of generating a second graph for aligning and calibrating nodes which results in merging into a common coordinate system (Agarwal’s [0033]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Scott et al. (US 20220024486 A1) discloses creating nodes in pose graph and appending the nodes in the pose graph with their respective frames.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665